Citation Nr: 1308704	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability other than atopic dermatitis, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from November 1987 to July 1991 and from February 2001 to October 2001, to include service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This claim was previously remanded by the Board in June 2012 for further evidentiary development.  

A review of the Virtual VA paperless claims file reveals updated VA Medical Center (VAMC) records that are pertinent to the claim currently on appeal.  

The Veteran was previously scheduled for a hearing in March 2008 at the Board's Central Office in Washington, DC.  Prior to her scheduled hearing, however, VA received notice from the Veteran's representative indicating that she would not be attending her scheduled hearing.  The Veteran has not since requested that she be scheduled for a new hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claim of entitlement to service connection for a skin disability, other than atopic dermatitis and to include as due to an undiagnosed illness, was remanded by the Board in June 2012.  In its remand, the Board noted that the Veteran underwent a VA dermatological examination in August 2011.  The examiner opined that the Veteran was acutely treated for eczema during military service but that there was no evidence demonstrating that this was a chronic disorder.  The examiner further opined that eczema was not etiologically related to military service.  However, the examiner failed to provide any rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

In June 2012, the Board denied a claim of entitlement to service connection for atopic dermatitis.  This issue of entitlement to service connection for a skin disability other than atopic dermatitis, however, was remanded so that the Veteran could be scheduled for another VA examination in which a complete rationale was provided as to whether the Veteran had suffered from any skin disability, other than atopic dermatitis, during the pendency of this claim that manifested during, or as a result of, active military service.  As noted in the previous remand, the requirement for a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  July 2006 and December 2009 VA treatment records note a diagnosis of eczema and a December 2012 record notes a diagnosis of pseudofolliculitis barbae.  

The Veteran was subsequently afforded an additional VA dermatological examination in August 2012.  The examiner concluded that dermatitis was not noted upon examination.  It was also noted that the Veteran had a skin lesion on her chin, but this did not appear as eczema.  The examiner subsequently opined that the Veteran's atopic dermatitis was less likely as not caused by, or aggravated beyond the natural progression, as a result of service in the Gulf.  

Again, the issue of entitlement to service connection for atopic dermatitis was denied by the Board in June 2012.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Board remanded the issue of entitlement to service connection for a skin disability, other than atopic dermatitis.  The August 2012 VA examiner failed to offer any opinion regarding the possible etiology of a skin disability, other than atopic dermatitis, that had existed at any time during the pendency of the Veteran's claim.  Rather, the examiner appears to have limited the opinion purely to atopic dermatitis - an issue that is no longer on appeal.  

As such, further remand is necessary so that the previously requested examination/medical opinion can be provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the August 2012 VA examination, if possible, or afford the Veteran a new VA examination, to determine the etiology of any skin disability other than atopic dermatitis that has been diagnosed at any time during the pendency of this claim.  

The claims file and a copy of this remand must be made available for review to the assigned examiner and the examination report should reflect review of these items.  All indicated tests and studies should be performed and all findings should be reported in detail.  Specifically, the examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability other than atopic dermatitis, including eczema or pseudofolliculitis barbae, manifested during, or as a result of, a period of active duty.  The examiner should specifically comment on the relationship between the Veteran's reports of chemical exposure during combat operations in the Persian Gulf and any diagnosed or undiagnosed skin disability (other than atopic dermatitis).  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements should be considered as well.  Merely asserting that there is no present skin condition other than atopic dermatitis is insufficient, as the record reflects other diagnoses during the pendency of this claim. 

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  This case should not be returned to the Board until an opinion regarding the etiology of a skin disorder, other than atopic dermatitis, is obtained.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


